TYSON, Judge.
Claude Arthur Thomas, Jr., was indicted for and convicted of the first degree robbery of a grocery store, and sentenced pursuant to the Habitual Felony Offender Act to life imprisonment.
Four eyewitnesses made positive in-court identifications of this appellant at trial.
I
Identity was the sole issue at trial only because the appellant said he did not commit the crime.
On appeal, the sole contention of the appellant is that the trial court erred in refusing his written requested jury charge number one (R. 269), which emphasized the importance of the identification issue.
However, in this cause there was clearly no error by the trial judge, who gave appellant’s requested charge number two (R. 249, 269) which adequately covered the identification issue. Moreover, the trial judge’s oral charge (R. 247, 248) also instructed the jury that they must be convinced that this defendant, Claude Arthur Thomas, Jr., committed this crime.
Furthermore, this alleged error was not properly preserved for our review because the appellant’s counsel announced (R. 250) that he was satisfied with the trial court’s oral charge, which included the appellant’s requested charge number two. Allen v. State, 414 So.2d 989 (Ala.Cr.App. 1981).
There is no error in this record. Therefore, this case is hereby affirmed.
AFFIRMED.
All the Judges concur.